IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LEE TOWER,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0904

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 21, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Lee Tower, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

December 3, 2014, in Okaloosa County Circuit Court case number 2014-CF-000891-

C, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to
the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies

for the appointment of counsel at public expense, the lower tribunal is directed to

appoint counsel to represent her in the appeal authorized by this opinion.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                             2